       Case: 3:21-mj-00142-SLO Doc #: 3 Filed: 04/16/21 Page: 1 of 2 PAGEID #: 15




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                   :     Case No. 3:21-MJ-00142
                                             :
          Plaintiff,                         :     Magistrate Judge Sharon L. Ovington
                                             :
 vs.                                         :
 MEGAN SPURLOCK,                             :
                                             :
          Defendant.                         :
                                             :


                       REMOVAL AND COMMITMENT ORDER


         This case came to be heard pursuant to Fed. R. Crim. P. 5(c)(3). Defendant herein

was arrested in this District on a warrant issued upon an Indictment in the United States

District Court for Oregon in Case No. 3:20CR00020. Defendant appeared in open Court

on April 13, 2021, and after being advised of her rights admitted the violations of the

conditions of pretrial release.

         IT IS ORDERED THAT THE DEFENDANT BE REMOVED TO THE

United States District Court for Oregon where the charges are pending against her, for

any other proceedings, as ordered by that court.



         TO THE UNITED STATES MARSHAL:

         You are hereby commanded to take custody of the above-named Defendant and to

transport that Defendant with a copy of this commitment forthwith to the district of

offense as specified above and there deliver the Defendant to the United States Marshal
    Case: 3:21-mj-00142-SLO Doc #: 3 Filed: 04/16/21 Page: 2 of 2 PAGEID #: 16




for that District or to some other officer authorized to receive the Defendant, all

proceedings required by Fed. R. Crim. P. 5 having been completed.

April 13, 2021                                         s/Sharon L. Ovington
                                                        Sharon L. Ovington
                                                   United States Magistrate Judge




                                              2
